359 S.W.3d 129 (2011)
STATE of Missouri, Respondent,
v.
Stacy Renee KYLE, Appellant.
No. WD 73733.
Missouri Court of Appeals, Western District.
December 27, 2011.
Michael D. Arnold, Gallatin, MO, for appellant.
Andrea B. Gibson, Gallatin, MO, for respondent.
Before: ALOK AHUJA, P.J., and THOMAS H. NEWTON and JAMES E. WELSH, JJ.

ORDER
PER CURIAM:
Stacy Renee Kyle was a passenger in a vehicle that was stopped by a Highway Patrol officer for speeding. After the driver consented to a search, the officer recovered marijuana from the glove compartment. Kyle was convicted of possession of up to thirty-five grams of marijuana. She appeals, arguing that the officer's testimony as to the driver's statement of consent was inadmissible hearsay, and that the driver's consent to search was ineffective, because it was given only after the stop should have legally concluded. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this *130 order has been provided to the parties. Rule 30.25(b).